Citation Nr: 1453074	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-12 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a low back disorder, to include as secondary to the service-connected right knee disorder.

2. Entitlement to service connection for a left hip disorder, to include as secondary to the service-connected right knee disorder.

3. Entitlement to service connection for viral gastroenteritis, to include as due to an undiagnosed illness.

4. Entitlement to service connection for headaches, to include as secondary to the service-connected right knee disability and/or as due to an undiagnosed illness.

5. Entitlement to an increased rating for service-connected instability of the right knee, rated 10 percent disabling.

6. Entitlement to an increased rating for service-connected right knee retropatellar pain syndrome, rated 10 percent disabling prior to November 12, 2008 and subsequent to December 31, 2008.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to April 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A hearing was held on March 7, 2013, by means of video conferencing equipment with the appellant in Atlanta, Georgia, before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the electronic claims file, "Virtual VA."

The Board remanded this matter in January 2014 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, subsequent to the August 2014 supplemental statement of the case, the Veteran submitted new evidence pertaining to her claims for service connection for a low back disorder, left hip disorder, and migraines.  The information pertaining to the low back and left hip is cumulative of the evidence of record.  However, the evidence addressing migraines is not cumulative.  The Veteran did not submit a waiver of initial consideration by the RO.  As such, the additional evidence must be referred to the RO for review and preparation of a SSOC if a grant of the benefit sought is not made.  38 C.F.R. § 20.1304(c) (a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for viral gastroenteritis and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's low back disorder did not manifest during service, within one year of separation from service, and is not otherwise related to service, and it has not been aggravated beyond the natural progression of the disorder by her service-connected right knee disability.

2. The Veteran's left hip pain is not associated with underlying left hip pathology.

3. The objective evidence and the Veteran's subjective statements support the current finding of mild instability of the right knee.

4. Prior to November 12, 2008 and subsequent to December 31, 2008, the Veteran's right knee flexion has not been shown to have been limited to 30 degrees or less even when considering functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.

5. Since March 8, 2014, the Veteran's right knee extension has been limited to 20 degrees.


CONCLUSIONS OF LAW

1. The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

2. The criteria for service connection for a left hip disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).

3. The criteria for a rating in excess of 10 percent for service-connected instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

4. The criteria for a rating in excess of 10 percent for service-connected right knee retropatellar pain syndrome based on limitation of flexion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5260-5010 (2014).

5. The criteria for a separate 30 percent rating for service-connected right knee retropatellar pain syndrome based on limitation of extension have been met from March 8, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5261 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in August 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to reopen her claims for service connection, the evidence required to substantiate claims for service connection, and evidence required to substantiate the claims for increased ratings.  The letter also notified her of her and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service records, VA treatment records, and private treatment records.  The Veteran submitted personal statements, buddy statements, and medical records.  She was also provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  She was afforded VA examinations in December 2006 and March 2014.  The December 2006 examination was performed by a provider contracted by VA to examine the Veteran's right knee disability.  The examination report is adequate for rating purposes because the examiner interviewed and examined the Veteran and provided detailed symptoms regarding her right knee disability.  While the examiner did not have her claims file for review, the Board finds that the inability of the examiner to review the claims file is not prejudicial to the Veteran's claims as her claims are for increased ratings, which are based on the current severity of the disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.).

Regarding the March 2014 examinations, the Veteran had examinations for each of her claims on appeal.  All examination reports are adequate for rating purposes because the examiner reviewed the claims file, interviewed and examined the Veteran, and provided detailed symptomatology and where indicated, provided etiology opinions supported by rationale.

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.

Service connection for certain chronic diseases, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology; however, this method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 494, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 461 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.



A. Low back disability

The Veteran seeks service connection for a low back disorder.  The Veteran had an examination at entrance to service in 1985.  She did not report and the medical provider did not observe abnormalities of the spine.  In April 1988, the Veteran sought treatment for back pain.  She indicated that she did not have a history of trauma.  In September 1989, she was treated again and was diagnosed with an inflamed coccyx.  She noted recurrent back pain on the January 1993 Report of Medical History (RMH) form.  However, the accompanying clinical examination showed a normal spine.  A periodic examination dated December 1993 does not show a clinical diagnosis of a back condition.  The Veteran did not indicate a low back disorder on the accompanying RMH form.  During her separation examination in February 1995, the Veteran reported recurrent back pain; however, the clinical examination of the spine was normal.  No chronic disorder of the spine was noted during or at separation from service.

Private treatment records from Kaiser Permanente (KP) show that the Veteran was treated on November 23, 1997 for back pain after having fallen down stairs.  X-rays were negative.  The diagnosis was sprain.  Records also show that on December 24, 1997, the Veteran was involved in a motor vehicle accident (MVA).  She reported back pain.  The diagnosis was spasms.  Continued back pain was reported throughout 1998 and was attributed to the MVA in 1997.  Records dated December 29, 1999 show that the Veteran was involved in another MVA.  Upper back pain and strain was noted but not lower back complaints at that time.  She reported low back pain on January 6, 2000.  No diagnosis was provided.

Private treatment records dated January 2000 from Rehab Orthopedic Medicine indicate that the Veteran was involved in a MVA on December 26, 1999.  A treatment record dated January 11, 2000 indicates a history of lumbar complaints attributed to the MVA that occurred in December 1999.  On January 26, 2000, the diagnosis was low back pain, associated with myofascial active trigger points in the quadratus lumborum, mainly on the right.

VA treatment records show that the Veteran complained of back pain in October 2002.  In November 2002, the diagnosis was chronic low back pain.  Treatment records from KP show her involvement in another MVA in March 2003.  Back pain was not reported.

Private treatment records dated August 2007 include x-ray reports showing mild spondylosis and degenerative joint disease.  Records dated September 2007 indicate complaints of back pain that started 6 days prior to treatment.  The Veteran reported no precipitating factors.  The provider stated that the pain may be associated with the Veteran's work at the U.S. Post Office but that she did not have a work-related injury.  The provider noted a prior history of recurrent, self-limited episodes of low back pain.  The assessment was low back pain.  Another record dated October 2007 show a diagnosis of spondylosis and lumbar degenerative disc disease.

During her August 2008 hearing before the Decision Review Officer (DRO), the Veteran testified that she was diagnosed with low back strain during service.  She believed that the strain was due to exercising, carrying rucksacks and weapons, road marches, and/or sleeping on cots.  

Treatment records from Peachtree Orthopaedic Clinic dated December 9, 2009, show complaints of low back pain.  The provider reviewed a magnetic resonance imaging (MRI) report and observed mild disc bulge at L3-4 and facet hypertrophy at L5-S1.  The Veteran reported that her pain started in the military in the 1990s.  She denied recent trauma.  The assessment was chronic low back pain with MRI showing no significant structural pathology.  An etiology was not provided.

September 2012 treatment records from KP indicate a diagnosis of mild degenerative changes in the L3-4 disc space level and heterogeneous and irregular right facet joint at L5-S1.  Records dated December 2012 indicate that the Veteran was involved in another MVA.  She complained of low back pain and reported a history of intermittent low back pain prior to the MVA.  The diagnosis was lumbar strain secondary to the MVA.

During the March 2014 VA Compensation and Pension examination, the Veteran stated she first started having lower back problems during basic training in 1985.  She could not recall any incident that caused the pain and thinks the pain was due to lifting heavy equipment and climbing in and out of trucks.  The examiner noted the in-service diagnosis of inflamed coccyx and post-service employment at the Post Office as a distribution clerk, which required a lot of standing, heavy lifting, pushing and pulling.  Noted was that a resurgence of low back pain symptoms started within a week or two of her working at the post office.  The examiner noted the MVAs in 1997, 1999, and 2012 as well as the diagnosis of mild disc bulge at L3-4.  The examiner diagnosed intervertebral disc syndrome, disc displacement at L3-4, diagnosed in 2008.  The examiner opined that it is less likely than not that this condition had its onset in service or is otherwise etiologically related to the Veteran's military service, to include any injuries or reported symptoms documented in the STRs, or had onset due to the service-connected right knee disability, and/or has been aggravated by the service-connected right knee disability.  The examiner stated that the Veteran was seen on two to three occasions for non-specific low back pain symptom during active service between 1985 and 1999.  There was no history of trauma and no history of a problem with chronic low back pain.  After military separation, the Veteran had low back injuries from at least three different MVAs and an MRI report showed a mild disc bulge.  The examiner found that this condition would be more likely than not secondary to the multiple traumatic back injuries the Veteran incurred from her auto accidents than the isolated and non-specific bouts of low back pain reported during active service.  Back pain symptoms expressed during service were self-limiting and transient.  The examiner also found no objective evidence to demonstrate that the Veteran's right knee condition has permanently worsened the back condition beyond the natural progress of the disorder.

The Board observes that the Veteran submitted statements from a VA provider, which indicate that her service-connected right knee disability is linked to her back condition because orthopedic issues can be interrelated.  See Womens Wellness Progress Notes dated February 25, 2013 and September 2, 2014.  In the February 2013 note, the doctor stated that the Veteran's right knee pain persisted and caused her to walk off balance, which put more pressure on her opposite side.  She stated that this has caused strain and pain in her low back, hips and opposite knee.  While these opinions favor the Veteran's claim, the opinions are entitled to little probative weight.  Here, the provider did not indicate that she had examined the back or reviewed the Veteran's claims file and medical history when providing the opinions.  As discussed above, the Veteran did not have a chronic back disorder during service and was involved in multiple MVAs subsequent to service.  The VA provider did not address this significant history in either opinion.  Further, while the provider stated that the service-connected right knee disability aggravated the back condition, she did not indicate whether the low back condition was aggravated beyond the natural progression of the disorder.  As such, the Board finds that the primary care provider's opinions are entitled to little probative weight.

During her hearing before the Board, the Veteran testified that her back condition is worsened by her knee condition.  See Board Transcript, page 10.  She stated that while on active duty her back pain was the same as what she currently experiences but that it is more chronic.  Id.

The Board has considered all of the evidence but finds that the competent and credible evidence weighs against a finding of service connection for a low back disorder.  First, the medical evidence does not support a finding of direct service connection.  As discussed above, the Veteran was treated during service for acute instances of pain and one instance of inflammation of the coccyx.  A chronic low back disorder was not treated during service or noted on the clinical evaluation report completed at separation from service.  Further, treatment records dated subsequent to service show treatment for the low back but that the complaints are related to intervening causes such as a fall and multiple MVAs.  Importantly, x-rays taken in conjunction with the fall in 1997 showed a normal spine.  A chronic back condition was not diagnosed until August 2007 at which time films revealed spondylosis and degenerative disease.  None of the treatment records indicate that the low back condition is directly related to the Veteran's period of active service.  Moreover, the March 2014 VA examiner reviewed all of the medical history and considered the Veteran's lay statements but found that the Veteran's back disability is not related to service.  The examiner opined that her condition would be more likely than not secondary to the multiple traumatic back injuries incurred from her auto accidents than the isolated and non-specific bouts of low back pain reported during active service.  Consequently, the Board finds that the competent and credible medical evidence weighs against a finding of direct service connection.

Second, the competent and credible medical evidence weighs against a finding of service connection on a presumptive basis.  As noted above, degenerative changes were not observed in x-rays taken in 1997, more than one year after the Veteran separated from service.  Therefore, without evidence that the degenerative changes began and became compensable to a degree of 10 percent or more within one year of separation from service, service connection cannot be granted under the presumptive provisions of 38 C.F.R. § 3.307(a).

Third, the competent and credible medical evidence weighs against a finding of service connection on a secondary basis.  As discussed above, the Veteran submitted opinions from a VA provider which indicate that her service-connected right knee disability is related to or caused her current back pain.  However, this provider did not indicate that she examined the Veteran's spine or whether the back condition was aggravated beyond the natural progression of the disorder.  Further, it does not appear that she reviewed the Veteran's entire medical history when providing the opinions.  More probative of the issue of service connection on a secondary basis is the opinion from the March 2014 VA examiner.  The examiner, after having reviewed all of the evidence, found that the condition would be more likely than not secondary to the multiple traumatic back injuries the Veteran incurred from her auto accidents and that the objective evidence did not demonstrate that the Veteran's right knee condition had permanently increased in severity the back condition beyond the natural progress of the disorder.  As such, the competent and medical evidence does not support a finding of service connection for the low back disorder based on aggravation.

Finally, the lay evidence as a whole does not support a finding of service connection, to include based on continuity of symptomatology of a low back disorder since service.  38 C.F.R. § 3.303(b).  In making this determination, the Board acknowledges the Veteran's assertions regarding continuous low back pain since her discharge from service.  The Board again acknowledges the Veteran is competent to report low back pain from the time of service.  Layno, 6 Vet. App. at 469; see also 38 C.F.R. §3.159(a)(2).  However, the Veteran is not competent to opine that her low back disorder is due to or began during service because spondylosis and degenerative disc/joint disease are not disorders that a lay person can readily observe and diagnose.  Medical expertise is necessary to diagnose these disorders and opine as to their etiology.  Further, the Board finds that the Veteran's statements indicating that she has had continuous, chronic low back pain during and since service not credible.  Here, the competent and credible medical evidence shows that back pain during service was attributed to acute causes and that complaints subsequent to service were related to intervening causes such as her fall and MVAs.  Regarding assertions that her service-connected right knee disorder has aggravated her low back disorder, the Veteran, as a layperson, is not competent to provide an opinion on this matter.  Medical expertise is required to determine whether the Veteran's low back disorder has been permanently worsened beyond the normal progression of the disease by her service-connected right knee disability.  Here, the March 2014 VA examiner, after having reviewed her medical history, opined that the Veteran's service-connected right knee disability did not aggravate or worsen the low back disability beyond the natural progression of the disorder.  Consequently, the Board finds that the lay evidence does not support a finding of service connection for the low back disorder under any theory of entitlement. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disability.  As such, there is no reasonable doubt to resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B. Left Hip Disability 

The Veteran seeks service connection for a left hip disorder.  Review of the service treatment records shows that she did not indicate a left hip disorder on her entrance examination or accompanying RMH form in 1985.  In October 1985 she was treated for left hip strain.  No trauma was indicated.  Periodic examination reports dated January 1993 and December 1993 do not show a clinical diagnosis of a left hip condition.  Further, the Veteran did not indicate a left hip disorder on the accompanying RMHs completed at the time of both examinations.  In February 1995, the Veteran was treated for left hip pain, which she said had started a month prior to treatment.  The assessment was to rule out a possible strain.  The diagnosis was musculoskeletal hip pain.  Three days after treatment for left hip pain, the Veteran completed her RMH form for separation purposes.  She indicated joint pain but left hip pain was not noted by the Veteran or clinician.  Left hip pain or injury was not noted on the clinical examination report.  Review of the service treatment records indicate that at most, the Veteran had acute incidents related to her left hip.  No chronic left hip disorder was noted at separation from service, which weighs against the claim.

Further weighing against the claim is the lack of evidence showing a current disorder related to the left hip.  The Veteran had a VA Compensation and Pension examination in March 2014.  The Veteran reported that she was diagnosed with a left hip condition when she developed pain in 1985 during boot camp.  She could not recall a specific injury but indicated that the pain would increase to where she could not move her left hip.  She said she was evaluated and given Motrin but that no diagnostic testing was done.  She was told she had a strain and said it delayed her graduation.  Her pain would come and go but she never was checked again during service.  After separation from service, in the mid-2000s her primary care doctor told her the left hip condition was associated with her lower back and right knee.

On examination, the Veteran's left hip flexion was 60 degrees.  Normal range of motion is to 125 degrees.  Her extension was to greater than 5 degrees.  Her adduction was limited such that she could not cross her legs.  Notably, the right hip findings were the same.  The examiner stated that the motion limitations are pain-inhibited and that the Veteran reported significant low back pain with hip movement in all planes.  She had no primary hip pain.  The examiner also observed that since May 2006, no left hip disorders had been diagnosed.  He noted that the Veteran reported left hip pain to her primary care provider who opined that it was due to her back and right knee; however, her primary care provider did not examine the left hip or provide a left hip diagnosis.  He stated that current x-rays of the left hip are normal and that no abnormal physical findings were observed on examination, except subjective pain with movement that could not be substantiated on an objective medical basis.  Based on this information, the examiner found no medical evidence of any specific left hip condition or pathology.  Hence, he opined that it is less likely than not that current left hip symptoms manifested in service, to include any injuries or reported symptoms documented in the service treatment records, or manifested due to the service-connected right knee disability.  As such, the Compensation and Pension examination report weighs against the claim.

In support of her claim, the Veteran submitted opinions from her VA provider, which indicate that her service-connected right knee disability is linked to her hip condition because orthopedic issues can be interrelated.  See Womens Wellness Progress Notes dated February 25, 2013 and September 2, 2014.  In the February 2013 note, the doctor stated that the Veteran's right knee pain persisted and caused her to walk off balance, putting more pressure on her opposite side.  She stated that this has caused strain and resulting pain in her low back, hips and opposite knee.  While these opinions favor the Veteran's claim, the opinions are entitled to little probative weight.  As addressed by the VA examiner, the Veteran's primary care provider did not examine the left hip or provide a diagnosis of the hip.  Further, it does not appear that she had access to the Veteran's claims file and medical history when providing the opinions.

The Board has also considered the Veteran's statements and testimony regarding the existence of a current left hip disability and its relationship to service as well as her service-connected right knee disability.  During her Board hearing, she testified that she has left hip strain that is painful with or without movement.  It causes discomfort, sharp and gradual pains and causes reduced range of motion in the hip.  She reported that the pain radiates from her back to her hip.  She said she had the same problems while on active duty.  

In this case, the Veteran is competent to report symptoms of pain.  However, as a layperson, she is not competent to opine as to the etiology of her pain, to include providing a diagnosis such as strain.  Further, while she has made general complaints of left hip pain, such allegations are outweighed by the clinical findings of no objective left hip pathology.  Pain alone, without any functional impairment or underlying diagnosis, is not a service connectable disability.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir. 2001).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.  Here, the VA examination report shows loss of range of motion of both hips due to pain; however, the examiner found no primary hip pain.  As such, even if the Board finds that the Veteran's pain constitutes a disability for VA service-connection purposes, the pain and in turn, the functional loss has been attributed to her low back disability, which is not service connected.

In summary, based on the evidence of record, the Board finds that the preponderance of the evidence weighs against a finding of service connection for a left hip disorder.  As such, the statutory provisions regarding resolution of reasonable doubt are not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.  Service connection for a left hip disorder is denied.

III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. Part IV (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Except as otherwise provided in the Rating Schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One exception to this general rule, however, is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran seeks an increased rating for her service-connected right knee disability.  The Veteran has been assigned separate ratings for her knee.  She has been assigned a 10 percent rating for the right knee instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257, which provides for a 10 percent rating with evidence of slight recurrent subluxation or lateral instability of the knee.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability of the knee.  A 30 percent rating is warranted for severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a.  The Board notes that the words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule.  Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2014).

The RO assigned a separate 10 percent rating for right knee retropatellar pain syndrome under Diagnostic Code 5260-5010.  38 C.F.R. § 4.71a.  The Board observes that the Veteran was assigned a temporary total rating from November 11, 2008 until December 31, 2008 for right knee surgery necessitating convalescence.  Thus, the Board will address the period prior to November 11, 2008 and subsequent to December 31, 2008.  For Diagnostic Code 5260-5010, hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  The first hyphenated code may be read to indicate that limitation of flexion is the service-connected disorder and it is rated as if the residual condition is degenerative arthritis under Diagnostic Code 5010.  The Board will consider all appropriate diagnostic codes.

Diagnostic Code 5010 provides that traumatic arthritis, due to trauma and substantiated by X-ray findings, is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Id. at Diagnostic Code 5003.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is assigned when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

For rating purposes, normal range of motion in a knee joint is from 0 degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5260 provides for a noncompensable evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for a noncompensable evaluation where extension of the leg is limited to five degrees.  A 10 percent evaluation requires extension limited to 10 degrees.  A 20 percent evaluation is warranted where extension is limited to 15 degrees.  A 30 percent evaluation may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent evaluation, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees, a 50 percent evaluation may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

VA treatment records dated July 2005 indicate that the Veteran missed work secondary to her right knee condition.  She sought a medical excuse for her job explaining her absence from work.  The provider observed full range of motion.

The Veteran had a Compensation and Pension examination that was performed by a provider contracted by VA on December 5, 2006.  Her symptoms were as follows: weakness while standing for long periods and when driving and exercising; stiffness and swelling which occurs when driving, standing, and exercising; giving way when walking, standing, or exercising; lack of endurance when exercising and walking; locking when standing and exercising; and fatigability when standing, exercising, and driving.  The Veteran stated that her pain was located in the right knee and was constant.  Her pain traveled to the leg and foot and was characterized as aching, sharp, and cramping.  Her pain was elicited by physical activity.

She stated that she sometimes required bed rest and sometimes could function with or without medication depending on her level of pain.  She had been placed on bed rest by her physician once per month lasting for 1-3 days per episode.  Over the past year she had been hospitalized once per month for a total of 12 days.  The Veteran reported that she worked for the US Postal Service as a distribution sales clerk.  She indicated that she was functionally impaired with regard to her joint condition in that she had pain with prolong standing, walking, pushing equipment, climbing stairs, squatting, bending repetitively to practice proper body mechanics when lifting, prolonged driving, sitting, and during intercourse.  Her exercise was limited as well as her dancing capability.

The examiner observed normal gait.  The right knee exhibited tenderness to palpation, abnormal movement, and guarding of movement.  There was no edema, effusion, weakness, redness, heat, locking, pain, or subluxation of the right knee joint.  Examination of the knee showed that there was crepitus.  Knee flexion measured to 80 degrees with pain starting at 50 degrees.  Extension measured to zero degrees, with pain at zero.  After repetitive use there was pain, fatigue, and lack of endurance with an additional degree of limitation of 5 degrees.  The major functional impact was pain.  There was no weakness or incoordination of the knee.  Stability testing of the right knee revealed slight degree of instability of the medial and lateral collateral ligaments and anterior and posterior cruciate ligaments and moderate degree of instability of the medial and lateral menisci.

On December 6, 2006, she reported constant, throbbing pain.  The pain increased when walking, squatting, standing up, and going down hills.  She denied locking or catching.  Her range of motion was normal but the knee was tender to palpation.  On March 19, 2007, the Veteran had full range of motion of the right knee.  

On January 2, 2007, the Veteran walked with an antalgic gait.  The provider found no instability of knees.  On March 19, 2007 and April 16, 2007, testing showed full range of motion.

On January 28, 2008, the Veteran's right knee flexion was to 130 degrees and extension to zero degrees.  The provider observed mild effusion and pain on palpation.  She had mild laxity of the lateral and medial cruciate ligaments but the knee was stable.  Full range of motion was observed on February 15, 2008.  On July 11, 2008, the Veteran continued to have swelling, pain, locking, and catching in the right knee.  She had full range of motion but pain on extension.  Varus and valgus testing revealed a stable knee.

On August 8, 2008, the Veteran complained of right knee pain with locking and catching.  Multiple loose bodies were located in the right knee.  She elected for surgical removal of the loose bodies.  Range of motion measured to 40 degrees of flexion and 0 degrees of extension.

The Veteran had a hearing before the Decision Review Officer (DRO) in August 2008.  She testified that she missed one to three days a month from work due to her injuries.  On a daily basis her right knee would swell, stiffen, lock, click, and give way.  She said the knee would give way every day.  See DRO Transcript, page 4. 

On March 20, 2009, the Veteran's range of motion measured to 102 degrees of flexion and zero degrees extension.  On April 24, 2009, the Veteran had full range of motion of the right knee.  On December 31, 2009, the Veteran complained of continued pain and requested a knee brace.

On December 20, 2011, a VA provider observed mild crepitus.  Testing showed flexion to 135 degrees and extension to zero degrees.  The provider found no evidence of laxity or instability.

During her March 2013 hearing before the Board, the Veteran testified that joint pain continues to occur with or without movement and causes discomfort, inflammation, stiffness, soreness, and pain.  See Board Transcript, page 3.  She said her knee locks and clicks while walking and that she uses a cane or brace to ambulate.  Id.  She testified that she has missed days from work and has been late to work due to lack of sleep.  The condition affects her while working because she has to stand all day.  Id. at 4. 

The Veteran had a VA Compensation and Pension examination in March 2014.  The Veteran reported she had arthroscopic surgery in November 2008 for removal of loose bodies to alleviate symptoms of catching, locking, giving way, and pain.  Her menisci and anterior and posterior cruciate ligaments were normal.  She said the catching and locking were relieved from surgery but not the pain.  Since surgery she has had cortisone injections and physical therapy.  She reported that the last injection series in 2011 provided no relief.  She was told there was nothing else that could be done.  Her current symptoms are constant throbbing and swelling of the knee.  She reported flare-ups when she sits for long periods and when walking, going up stairs, or standing for long periods.

Testing showed flexion measuring 140 degrees with no objective evidence of painful motion.  Extension measured to 20 degrees, with pain starting at 20 degrees.  She was able to perform repetitive use testing.  No change in range of motion was noted.  The examiner observed that functional limitations included less movement than normal and pain on movement.  Testing for instability of the knee was normal.  The examiner stated that no instability was found during the exam.  The examiner also stated that the Veteran is competent to attest to factual matters of which she had first-hand knowledge, to include instability of the knee.  The examiner indicated that the Veteran does not use assistive devices for ambulation.  Regarding impact on work, the right knee condition requires restriction from prolonged standing and walking, and no repetitive squatting or climbing.  The examiner was unable to determine without resorting to mere speculation if flare-ups cause any increased motion restriction as Veteran was unable to replicate a flare-up during the evaluation.

First, the Board observes that because only one major joint is involved, consideration of increased ratings under Diagnostic Code 5010 is not warranted.  38 C.F.R. § 4.71a.

Second, the Board finds that a rating in excess of 10 percent for instability of the right knee is not warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  Here, the December 5, 2006 Compensation and Pension examiner observed slight degree of instability of the medial and lateral collateral ligaments and anterior and posterior cruciate ligaments and moderate degree of instability of the medial and lateral menisci.  While the examiner observed a moderate degree of instability of the menisci, less than one month later a VA provider, on January 2, 2007, observed no instability of the right knee.  Further, on January 28, 2008, the VA provider observed only mild instability of the cruciate and medial ligaments but a stable knee.  In July 2008, the right knee was stable.  In December 2011, the VA provider found no evidence of laxity or instability of the right knee.  The March 2014 examiner also found no instability of the right knee.  Based on the evidence, and considering the Veteran's lay reports of her knee giving way, the Board finds that the evidence supports a finding of mild instability of the right knee.  Only the December 5, 2006 finding of moderate instability of the menisci and the Veteran's testimony before the DRO that her knee gave way every day, even suggests moderate instability of the knee.  However, viewing the Veteran's disability picture as a whole, the Board finds that the medical evidence indicates that at most, the Veteran had mild instability of the knee during the course of the claim.  The Board has considered the assignment of staged ratings but finds that the isolated finding on December 6, 2006, which was contradicted on January 2, 2007, does not support the assignment of a staged rating.  Further, July 2008 testing which found no instability of the right knee weighs against assigning a staged rating based on the Veteran's testimony before the DRO that her knee gave way every day.  In summary, the Board finds that the evidence supports a finding of mild subluxation or lateral instability.  Her right knee instability during this period has not been shown to have been moderate or severe.  As such, entitlement to a disability rating in excess of 10 percent for instability of the right knee is denied.

Third, the Board finds that a rating in excess of 10 percent is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5260, limitation of flexion, for right knee retropatellar pain syndrome at any time prior to November 12, 2008 or subsequent to December 31, 2008.  The Board again notes that the Veteran was awarded a temporary total rating from November 12, 2008 to December 31, 2008 for her right knee surgery and as such, the rating for this period is not before the Board.  During the periods that are before the Board for consideration, none of the range of motion tests show that the Veteran's flexion has been limited to 30 degrees or less.  In fact, the majority of the Veteran's treatment records show that flexion was normal.  However, some records show significant limitation in flexion, such as the December 2006 record which shows that flexion was limited to 80 degrees with pain starting at 50 degrees.  While range of motion was limited by 5 additional degrees after repetitive use testing, flexion was still far in excess of the 30 degree limitation required for a 20 percent rating.  In August 2008, flexion was limited to 40 degrees, which at most, supports the currently assigned 10 percent rating.  Consequently, since the objective evidence does not show flexion limited to 30 degrees or less at any time during the pendency of the appeal, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Code 5260 for limitation of flexion.  38 C.F.R. § 4.71a.

Finally, the Board finds that a separate rating is warranted for limitation of extension, effective March 8, 2014, the date of her VA Compensation and Pension examination.  At this time, the Veteran's extension measured to 20 degrees, which warrants a 30 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  A separate compensable rating is not warranted prior to this date because the Veteran's extension was noted as normal or limited by less than 5 degrees.  A rating in excess of 30 percent is not warranted because the evidence does not show that the Veteran's extension has been limited by more than 20 degrees.

The Board has considered the Veteran's subjective complaints as well as whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement per 38 C.F.R. §§ 4.40 and 4.45.  DeLuca, 8 Vet. App. at 206 -07.  These factors were taken into consideration when determining entitlement to an increased rating under 38 C.F.R. §  4.71a, Diagnostic Code 5260, and entitlement to a separate rating under 38 C.F.R. § 4.71a. Diagnostic Code 5261.  While the Board acknowledges that the Veteran experiences pain, weakened movement, and lack of endurance, range of motion testing revealed minimal or no change on repetitive testing due to painful motion, weakness, or lack of endurance.  At no time during the pendency of the claim has the Veteran's flexion been limited to 30 degrees or less even taking into account pain on motion and/or the criteria outlined in DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260; DeLuca, 8 Vet. App. at 206-7.  Further, prior to March 8, 2014, the Veteran's extension was not limited to 10 degrees or more to warrant a compensable rating while his extension has not been limited by more than 20 degrees since March 8, 2014 even taking into account pain on motion and/or the criteria outlined in DeLuca.  Id.  Consequently, the Board finds that a disability rating in excess of 10 percent for limitation of flexion is not warranted for any period during the pendency of the claim.

Accordingly, based on the foregoing, the Board finds that the evidence does not support the assignment of a rating in excess of 10 percent for instability of the right knee under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Further, the evidence does not support a rating in excess of 10 percent at any time prior to November 12, 2008 or subsequent to December 31, 2008 for limitation of flexion under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Finally, the evidence supports the assignment of a separate 30 percent rating for limitation of extension from March 8, 2014.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  To this extent, the appeal is granted.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the various aspects of the Veteran's right knee disorders. 

The Veteran and her representative have not alleged during the appeal period that such an evaluation is inadequate for distinct symptomatology nor have they stated that such symptomatology is additionally exceptional in some way or manifests itself in an otherwise unusual disability picture. 

The Board finds that diagnostic criteria adequately consider the service-connected right knee disability.  Indeed, there is no indication that the Veteran experiences symptoms that are outside the range of that contemplated by the relevant diagnostic codes.  Accordingly, referral for extraschedular consideration is not for application here.

The Board also finds that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has not been reasonably raised by the Veteran or the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is still employed, and while her right knee disability requires restriction from prolonged standing and walking, and no repetitive squatting or climbing, the Veteran has not alleged, and the record does not suggest, that she is rendered unemployable due to the service-connected right knee disability.  


ORDER

Service connection for a low back disability is denied.

Service connection for a left hip disability is denied.

A rating in excess of 10 percent for instability of the right knee is denied.

A disability rating in excess of 10 percent for retropatellar pain syndrome, limitation of flexion of the right knee, is denied.

A separate 30 percent rating for retropatellar pain syndrome, limitation of extension of the right knee, is granted from March 8, 2014.


REMAND

Reasons for Remand: To schedule VA examinations and provide notice of the criteria necessary to substantiate claims based on undiagnosed illness.

First, the Board finds that the March 2014 VA examiner's opinion regarding the etiology of the Veteran's headaches is inadequate for rating purposes.  In the opinion, the examiner found that the Veteran's migraines started during childhood, continued into and throughout the Veteran's military service, and continues to date.  The Board observes that at entrance to service, headaches or migraines were not noted.  A veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  If no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the burden then shifts to VA to rebut the presumption of soundness.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Therefore, to rebut the presumption of soundness under 38 U.S.C.A. § 1111, there must be clear and unmistakable evidence that (1) a veteran' s disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.  See id; see also VAOPGCPREC 3-2003.  Consequently, on remand, a VA Compensation and Pension examination should be scheduled to determine the nature and etiology of the Veteran's headaches.  The examiner must indicate whether the evidence clearly and unmistakably shows that her migraines or headaches existed prior to service and were clearly and unmistakably not aggravated by service.

In addition, the Veteran submitted new evidence in September 2014 which indicates that her migraines could be triggered or aggravated by pain in other parts of her body.  This evidence has not been considered by the RO.  Further, the March 2014 examiner was not asked and did not offer an opinion regarding the relationship, if any, between migraines and pain caused by service-connected disabilities.  As such, the Compensation and Pension examiner should provide an opinion addressing the relationship between the Veteran's headaches and pain caused by her service-connected disabilities.

Finally, during the March 2013 Board hearing, the Veteran testified that she was exposed to burning oil wells while serving in the Gulf War and that her migraines and gastrointestinal symptoms could be attributed to undiagnosed illnesses.  See Board Transcript, pages 8-9.  The Veteran has not been provided notice as to how to substantiate claims for disabilities alleged as due to undiagnosed illnesses.  Further, it will be necessary to obtain opinions from a VA examiner as to whether the Veteran has any gastrointestinal conditions or headache disorders that are attributable to an undiagnosed illness or a medically unexplained chronic multi-system illness.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran notice addressing the issues of entitlement to service connection for a gastrointestinal disorder, to include as due to an undiagnosed illness, and entitlement to service connection for migraines, to include as secondary to her service-connected right knee disability and as due to an undiagnosed illness.

2. Obtain updated VA treatment records and associate the records with the electronic claims file.

3. Schedule the Veteran for a VA Compensation and Pension examination to determine the nature and etiology of her headaches.  The electronic claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate review of these items in the examination report.  All necessary tests should be conducted.

Based on the examination and review of the record, the examiner should answer the following questions:

a) Are the Veteran's reported headaches due to a diagnosed disease or disability?

b) If any condition cannot be attributed to a known diagnosis, the examiner should so note and provide an opinion as to whether the condition is attributed to an undiagnosed illness.  The examiner should also determine whether the Veteran has a medically unexplained chronic multi-symptoms illness (a cluster of signs or symptoms, and specifically to include chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome).

c) If the answer to (a) is affirmative, does the evidence clearly and unmistakably show (i.e. is it undebatable) that the Veteran had a headache disorder that existed prior to entry to active service?

b) If so, does the evidence clearly and unmistakably show (i.e. is it undebatable) that the preexisting headache disorder was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

c) If not, is at least as likely as not (50 percent probability or greater) that the headache disorder began during or as a result of service or her service-connected right knee disability?

d) If not, has the headache disorder been aggravated beyond the normal progression of the disorder by her service-connected right knee disability?  The examiner must address the opinion from VA provider Dr. S. S., dated September 2, 2014, which indicates a relationship between pain and migraines.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of low back or neck disability present (i.e., a baseline) before the onset of the aggravation.

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4. Schedule the Veteran for a VA Compensation and Pension examination to determine the nature and etiology of her reported gastrointestinal symptoms, claimed as viral gastroenteritis.  The electronic claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate review of these items in the examination report.  All necessary tests should be conducted.

Based on the examination and review of the record, the examiner should answer the following questions:

a) Are the Veteran's reported gastrointestinal symptoms due to a diagnosed disease or disability?

(b) If the answer to (a) is in the affirmative, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the underlying disease or disability began during service or is casually linked to any incident in service.

(c) If any condition cannot be attributed to a known diagnosis, the examiner should so note and provide an opinion as to whether the condition is attributed to an undiagnosed illness.  The examiner should also determine whether the Veteran has a medically unexplained chronic multi-symptoms illness (a cluster of signs or symptoms, and specifically to include chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome).

(d) If the Veteran's gastrointestinal symptoms are attributable to a diagnosed disease or disability, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the condition began during or is otherwise related to service.  

The examiner is to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


